
	
		II
		111th CONGRESS
		1st Session
		S. 659
		IN THE SENATE OF THE UNITED STATES
		
			March 19, 2009
			Mr. Alexander introduced
			 the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To improve the teaching and learning of American history
		  and civics.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Improving the Teaching and
			 Learning of American History and Civics Act of
			 2009.
		2.Table of
			 contentsThe table of contents
			 for this Act is as follows:
			
				Sec. 1. Short
				title.
				Sec. 2. Table of contents.
				TITLE I—Amendments to the Elementary and Secondary Education Act
				of 1965
				Sec. 101. American history and civics education.
				Sec. 102. Standards and assessments in United States
				history.
				Sec. 103. Repeals.
				Sec. 104. Table of contents.
				TITLE II—American history and civics achievement
				Sec. 201. Short title.
				Sec. 202. Findings.
				Sec. 203. Amendment to the National Assessment of Educational
				Progress Authorization Act.
				Sec. 204. National Assessment Governing Board.
				Sec. 205. Authorization of appropriations.
				Sec. 206. Conforming amendment.
			
		IAmendments to the
			 Elementary and Secondary Education Act of 1965
			101.American
			 history and civics educationTitle II of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 6601 et seq.) is amended by adding at the end
			 the following:
				
					EAmerican history
				and civics education
						1Teaching
				traditional American history
							2511.Establishment
				of program
								(a)In
				generalThe Secretary may establish and implement a program to be
				known as the Teaching Traditional American History Grant
				Program, under which the Secretary shall award grants on a competitive
				basis to local educational agencies—
									(1)to carry out
				activities to promote the teaching of traditional American history in
				elementary schools and secondary schools as a separate academic subject (not as
				a component of social studies); and
									(2)for the
				development, implementation, and strengthening of programs to teach traditional
				American history as a separate academic subject (not as a component of social
				studies) within elementary school and secondary school curricula, including the
				implementation of activities—
										(A)to improve the
				quality of instruction; and
										(B)to provide
				professional development and teacher education activities with respect to
				traditional American history.
										(b)Required
				partnershipA local educational agency that receives a grant
				under subsection (a) shall carry out activities under the grant in partnership
				with 1 or more of the following:
									(1)An institution of
				higher education.
									(2)A nonprofit
				history or humanities organization.
									(3)A library or
				museum.
									(c)ApplicationTo
				be eligible to receive a grant under this section, a local educational agency
				shall submit an application to the Secretary at such time, in such manner, and
				containing such information as the Secretary may require.
								2512.Authorization
				of appropriationsThere are
				authorized to be appropriated to carry out this subpart $150,000,000 for fiscal
				year 2010 and such sums as may be necessary for each of the 5 succeeding fiscal
				years.
							2Presidential and
				congressional history and civics academies
							2521.DefinitionsIn this subpart:
								(1)American
				history and civicsThe term American history and
				civics means the events, persons, ideas, and documents that shaped the
				institutions and democratic heritage of the United States of America.
								(2)Eligible
				entityThe term eligible entity—
									(A)means—
										(i)an institution of
				higher education;
										(ii)an educational
				institution created by a legislative act of a State for the express purpose of
				teaching American history and civics to elementary school and secondary school
				students; or
										(iii)a nonprofit
				educational institution, museum, library, or research center; and
										(B)includes a
				consortium of entities described in subparagraph (A).
									(3)StateThe
				term State means each of the 50 States and the District of
				Columbia.
								(4)Teachers of
				American history and civicsThe term teachers of American
				history and civics means kindergarten through grade 12 teachers who
				teach American history, government, or civics, or who incorporate such subjects
				into their teaching.
								2522.Presidential
				academies for teaching of American history and civics
								(a)EstablishmentFrom
				amounts appropriated under section 2524, the Secretary shall award grants, on a
				competitive basis, to eligible entities to establish Presidential Academies for
				Teaching of American History and Civics (in this section referred to as the
				Academies) that offer seminars or institutes for teachers of
				American history and civics—
									(1)to strengthen
				such teachers' knowledge of the subjects of American history and civics;
				and
									(2)to learn how
				better to teach such subjects.
									(b)Application
									(1)In
				generalAn eligible entity that desires to receive a grant under
				this section shall submit an application to the Secretary at such time, in such
				manner, and containing such information as the Secretary may reasonably
				require.
									(2)ContentsAn
				application submitted under paragraph (1) shall—
										(A)include the
				criteria that will be used to determine which teachers will be selected to
				attend a seminar or institute offered by the Academy;
										(B)identify the
				individual the eligible entity intends to appoint to be the primary scholar at
				the Academy;
										(C)include a
				description of the curriculum to be used at a seminar or institute offered by
				the Academy; and
										(D)provide an
				assurance that the recruitment plan for which teachers will be selected to
				attend a seminar or institute offered by the Academy will include teachers from
				high-need schools.
										(c)PriorityIn
				awarding grants under this subpart, the Secretary shall give priority to
				eligible entities that coordinate or align their activities with the National
				Park Service National Centennial Parks initiative to develop innovative and
				comprehensive programs using the resources of the National Parks.
								(d)Grant
				termsGrants awarded under this section shall be for a term of
				not more than 5 years.
								(e)Use of
				funds
									(1)In
				generalEach eligible entity that receives a grant under this
				section shall use the grant funds—
										(A)to establish an
				Academy and a seminar or institute in accordance with paragraph (2);
										(B)for Academy staff
				in accordance with paragraph (3);
										(C)for the selection
				of teachers in accordance with paragraph (4); and
										(D)to pay teacher
				stipends in accordance with paragraph (5).
										(2)Seminars and
				institutesAn eligible entity that receives a grant under this
				section shall establish an Academy that shall offer a seminar or institute for
				teachers of American history and civics that—
										(A)provides
				intensive professional development opportunities for teachers of American
				history and civics to strengthen such teachers’ knowledge of the subjects of
				American history and civics;
										(B)is led by a team
				of primary scholars and core teachers;
										(C)is conducted
				during the summer or another appropriate time; and
										(D)is of not less
				than 2 weeks and not more than 6 weeks in duration.
										(3)Academy
				staff
										(A)Primary
				scholarEach Academy shall be headed by a primary scholar
				identified in the application submitted under subsection (b) who shall—
											(i)be accomplished
				in the field of traditional American history and civics; and
											(ii)design the
				curriculum for and lead the seminar or institute.
											(B)Core
				teachersEach primary scholar shall appoint an appropriate number
				of core teachers. At the direction of the primary scholar, the core teachers
				shall teach and train the seminar or institute attendees.
										(4)Selection of
				teachers
										(A)In
				general
											(i)Number of
				teachersEach year, each Academy shall select teachers of
				American history and civics to attend the seminar or institute offered by the
				Academy.
											(ii)Flexibility in
				number of teachersEach Academy shall select not more than 300
				and not less than 50 teachers under clause (i).
											(B)Teachers from
				public and private schoolsAn Academy may select teachers from
				public schools and private schools to attend the seminar or institute offered
				by the Academy.
										(5)Teacher
				stipendsEach teacher selected to participate in a seminar or
				institute funded under this section shall be awarded a fixed stipend based on
				the length of the seminar or institute to help cover travel costs, books and
				other study expenses, and meals and living expenses appropriate to the length
				of the seminar or institute to ensure that such teacher does not incur personal
				costs associated with the teacher's participation in the seminar or
				institute.
									(f)Evaluation
									(1)In
				generalAt the completion of all of the seminars and institutes
				assisted in the third year grants are awarded under this section, the Secretary
				shall conduct an evaluation and submit a report on its findings to the
				Committee on Health, Education, Labor, and Pensions of the Senate and the
				Committee on Education and Labor of the House of Representatives.
									(2)Content of
				evaluationThe evaluation conducted pursuant to paragraph (1)
				shall—
										(A)determine the
				overall success of the grant program authorized under this section; and
										(B)highlight the
				best grantees' practices in order to become models for future grantees.
										(g)Match
									(1)In
				generalAn eligible entity receiving Federal assistance under
				this section shall provide, toward the cost of the activities assisted under
				the grant, from non-Federal sources, an amount equal to 100 percent of the
				amount of the grant.
									(2)WaiverThe
				Secretary may waive all or part of the matching requirement described in
				paragraph (1) for any fiscal year for an eligible entity if the Secretary
				determines that applying the matching requirement would result in serious
				hardship or an inability to carry out the activities described in subsection
				(e).
									2523.Congressional
				academies for students of American history and civics
								(a)EstablishmentFrom
				amounts appropriated under section 2524, the Secretary shall award grants, on a
				competitive basis, to eligible entities to establish Congressional Academies
				for Students of American History and Civics (in this section referred to as the
				Academies) that shall offer seminars or institutes for outstanding
				students of American history and civics to broaden and deepen such students'
				understanding of American history and civics.
								(b)Application
									(1)In
				generalAn eligible entity that desires to receive a grant under
				this section shall submit an application to the Secretary at such time, in such
				manner, and containing such information as the Secretary may reasonably
				require.
									(2)ContentsAn
				application submitted under paragraph (1) shall—
										(A)include the
				criteria that will be used to determine which students will be selected to
				attend a seminar or institute offered by the Academy;
										(B)identify the
				individual the eligible entity intends to appoint to be the primary scholar at
				the Academy;
										(C)include a
				description of the curriculum to be used at a seminar or institute offered by
				the Academy; and
										(D)include a
				description of how the eligible entity will—
											(i)inform students
				served by local educational agencies receiving assistance under part A of title
				I, particularly students enrolled in schools with high percentages of students
				described as children to be counted under section 1124(c), of the Academy;
				and
											(ii)provide such
				students with information on how to apply to attend a seminar or institute
				offered by the Academy so that such students may attend the seminar or
				institute.
											(c)Grant
				termsGrants awarded under this section shall be for a term of
				not more than 5 years.
								(d)Use of
				funds
									(1)In
				generalEach eligible entity that receives a grant under this
				section shall use the grant funds—
										(A)to establish an
				Academy and a seminar or institute in accordance with paragraph (2);
										(B)for Academy staff
				in accordance with paragraph (3);
										(C)for the selection
				of students in accordance with paragraph (4); and
										(D)to pay student
				stipends in accordance with paragraph (5).
										(2)Seminars and
				institutesAn eligible entity that receives a grant under this
				section shall establish an Academy that shall offer a seminar or institute
				during the summer for outstanding students of American history and civics
				that—
										(A)broadens and
				deepens such students’ understanding of American history and civics;
										(B)is led by a team
				of primary scholars and core teachers; and
										(C)is of not less
				than 2 weeks and not more than 6 weeks in duration.
										(3)Academy
				staff
										(A)Primary
				scholarEach Academy shall be headed by a primary scholar
				identified in the application submitted under subsection (b) who shall—
											(i)be accomplished
				in the field of American history and civics; and
											(ii)design the
				curriculum for and lead the seminar or institute.
											(B)Core
				teachersEach primary scholar shall appoint an appropriate number
				of core teachers. At the direction of the primary scholar, the core teachers
				shall teach the seminar or institute attendees.
										(4)Selection of
				students
										(A)Number of
				studentsEach year, each Academy shall select between 100 and 300
				eligible students to attend the seminar or institute offered by the
				Academy.
										(B)Eligible
				studentsA student shall be eligible to attend a seminar or
				institute offered by an Academy if the student—
											(i)is recommended by
				the student's secondary school principal (or other head of such student's
				academic program) to attend the seminar or institute; and
											(ii)will be a junior
				or senior in the academic year following attendance at the seminar or
				institute.
											(5)Student
				stipendsEach student selected to participate in a seminar or
				institute funded under this section shall be awarded a fixed stipend based on
				the length of the seminar or institute to help cover travel costs, books and
				other study expenses, and meals and living expenses appropriate to the length
				of the seminar or institute to ensure that such student does not incur personal
				costs associated with the student's participation in the seminar or
				institute.
									(e)Evaluation
									(1)In
				generalAt the completion of all of the seminars and institutes
				assisted in the third year grants are awarded under this section, the Secretary
				shall conduct an evaluation and submit a report on its findings to the
				Committee on Health, Education, Labor, and Pensions of the Senate and the
				Committee on Education and Labor of the House of Representatives.
									(2)Content of
				evaluationThe evaluation conducted pursuant to paragraph (1)
				shall—
										(A)determine the
				overall success of the grant program authorized under this section; and
										(B)highlight the
				best grantees' practices in order to become models for future grantees.
										(f)Match
									(1)In
				generalAn eligible entity receiving Federal assistance under
				this section shall provide, toward the cost of the activities assisted under
				the grant, from non-Federal sources, an amount equal to 100 percent of the
				amount of the grant.
									(2)WaiverThe
				Secretary may waive all or part of the matching requirement described in
				paragraph (1) for any fiscal year for an eligible entity if the Secretary
				determines that applying the matching requirement would result in serious
				hardship or an inability to carry out the activities described in subsection
				(d).
									2524.Authorization
				of appropriationsThere is
				authorized to be appropriated to carry out this subpart $50,000,000 for each of
				fiscal years 2010 through 2015.
							3Civic
				education
							2531.Short
				titleThis subpart may be
				cited as the Education for Democracy
				Act.
							2532.PurposeIt is the purpose of this subpart—
								(1)to improve the
				quality of civics and government education by educating students about the
				history and principles of the Constitution of the United States, including the
				Bill of Rights;
								(2)to foster civic
				competence and responsibility; and
								(3)to improve the
				quality of civic education and economic education through cooperative civic
				education and economic education exchange programs with emerging
				democracies.
								2533.General
				authority
								(a)AuthorityThe
				Secretary is authorized to award grants to, or enter into contracts
				with—
									(1)the Center for
				Civic Education, to carry out civic education activities under sections 2534
				and 2535;
									(2)the National
				Council on Economic Education, to carry out economic education activities under
				section 2535; and
									(3)organizations
				experienced in the development of curricula and programs in civics and
				government education or economic education for students in elementary schools
				and secondary schools in countries other than the United States, to carry out
				civic education or economic education activities under section 2535.
									(b)Distribution
				for cooperative civic education and economic education exchange
				programs
									(1)LimitationNot
				more than 40 percent of the amount appropriated under section 2536 for a fiscal
				year shall be used to carry out section 2555.
									(2)DistributionOf
				the amount used to carry out section 2535 for a fiscal year (consistent with
				paragraph (1)), the Secretary shall use—
										(A)37.5 percent for
				a grant or contract for the Center for Civic Education;
										(B)37.5 percent for
				a grant or contract for the National Council on Economic Education; and
										(C)25 percent for
				not less than 1, but not more than 3, grants or contracts for organizations
				described in subsection (a)(3).
										2534.We the people
				program
								(a)The citizen and
				the constitution
									(1)Educational
				activitiesThe Center for Civic Education—
										(A)shall use funds
				made available under grants or contracts under section 2533(a)(1)—
											(i)to continue and
				expand the educational activities of the program entitled the We the People …
				The Citizen and the Constitution program administered by such center;
											(ii)to carry out
				activities to enhance student attainment of challenging academic content
				standards in civics and government;
											(iii)to provide a
				course of instruction on the basic principles of the Nation's constitutional
				democracy and the history of the Constitution of the United States, including
				the Bill of Rights;
											(iv)to provide, at
				the request of a participating school, school and community simulated
				congressional hearings following the course of instruction described in clause
				(iii); and
											(v)to provide an
				annual national competition of simulated congressional hearings for secondary
				school students who wish to participate in such a program; and
											(B)may use funds
				made available under grants or contracts under section 2533(a)(1)—
											(i)to provide
				advanced, sustained, and ongoing training of teachers about the Constitution of
				the United States and the political system of the United States;
											(ii)to implement a
				comprehensive program to improve public knowledge, understanding, and support
				of American democratic institutions; and
											(iii)to provide
				materials and methods of instruction, including teacher training, that utilize
				the latest advancements in educational technology.
											(2)Availability of
				programThe education program authorized under this subsection
				shall be made available to public and private elementary schools and secondary
				schools, including Bureau-funded schools, in the 435 congressional districts,
				and in the District of Columbia, the Commonwealth of Puerto Rico, the United
				States Virgin Islands, Guam, American Samoa, and the Commonwealth of the
				Northern Mariana Islands.
									(b)Project
				citizen
									(1)Educational
				activitiesThe Center for Civic Education—
										(A)shall use funds
				made available under grants or contracts under section 2533(a)(1)—
											(i)to continue and
				expand the educational activities of the program entitled the We the People …
				Project Citizen program administered by the Center;
											(ii)to carry out
				activities to enhance student attainment of challenging academic content
				standards in civics and government;
											(iii)to provide a
				course of instruction at the middle and high school levels on the roles of
				State and local governments in the Federal system established by the
				Constitution of the United States;
											(iv)to provide an
				annual national showcase or competition; and
											(v)to provide civic
				education materials and services to address the needs of immigrants, new
				citizens, and other postsecondary and adult populations; and
											(B)may use funds
				made available under grants or contracts under section 2533(a)(1)—
											(i)to provide
				optional school and community simulated State legislative hearings;
											(ii)to provide
				advanced, sustained, and ongoing training of teachers on the roles of State and
				local governments in the Federal system established by the Constitution of the
				United States; and
											(iii)to provide
				materials and methods of instruction, including teacher training, that utilize
				the latest advancements in educational technology.
											(2)Availability of
				programThe education program authorized under this subsection
				shall be made available to public and private middle schools, including
				Bureau-funded schools, in the 50 States of the United States, the District of
				Columbia, the Commonwealth of Puerto Rico, the United States Virgin Islands,
				Guam, American Samoa, and the Commonwealth of the Northern Mariana
				Islands.
									(c)Bureau-funded
				school definedIn this section, the term Bureau-funded
				school has the meaning given such term in section 1141 of the Education
				Amendments of 1978 (25 U.S.C. 2021).
								2535.Cooperative
				civic education and economic education exchange programs
								(a)Cooperative
				education exchange programsThe Center for Civic Education, the
				National Council on Economic Education, and organizations described in section
				2533(a)(3) shall use funds made available under grants or contracts under
				section 2533 to carry out cooperative education exchange programs in accordance
				with this section.
								(b)PurposeThe
				purpose of the cooperative education exchange programs carried out under this
				section shall be—
									(1)to make available
				to educators from eligible countries exemplary curriculum and teacher training
				programs in civics and government education, and economics education, developed
				in the United States;
									(2)to assist
				eligible countries in the adaptation, implementation, and institutionalization
				of such programs;
									(3)to create and
				implement civics and government education, and economic education, programs for
				students that draw upon the experiences of the participating eligible
				countries;
									(4)to provide a
				means for the exchange of ideas and experiences in civics and government
				education, and economic education, among political, educational, governmental,
				and private sector leaders of participating eligible countries; and
									(5)to provide
				support for—
										(A)independent
				research and evaluation to determine the effects of educational programs on
				students' development of the knowledge, skills, and traits of character
				essential for the preservation and improvement of constitutional democracy;
				and
										(B)effective
				participation in, and the preservation and improvement of, an efficient market
				economy.
										(c)ActivitiesIn
				carrying out the cooperative education exchange programs assisted under this
				section, the Center for Civic Education, the National Council on Economic
				Education, and organizations described in section 2533(a)(3) shall—
									(1)provide to the
				participants from eligible countries—
										(A)seminars on the
				basic principles of United States constitutional democracy and economic system,
				including seminars on the major governmental and economic institutions and
				systems in the United States, and visits to such institutions;
										(B)visits to school
				systems, institutions of higher education, and nonprofit organizations
				conducting exemplary programs in civics and government education, and economic
				education, in the United States;
										(C)translations and
				adaptations with respect to United States civics and government education, and
				economic education, curricular programs for students and teachers, and in the
				case of training programs for teachers, translations and adaptations into forms
				useful in schools in eligible countries, and joint research projects in such
				areas; and
										(D)independent
				research and evaluation assistance—
											(i)to determine the
				effects of the cooperative education exchange programs on students' development
				of the knowledge, skills, and traits of character essential for the
				preservation and improvement of constitutional democracy; and
											(ii)to identify
				effective participation in, and the preservation and improvement of, an
				efficient market economy;
											(2)provide to the
				participants from the United States—
										(A)seminars on the
				histories, economies, and systems of government of eligible countries;
										(B)visits to school
				systems, institutions of higher education, and organizations conducting
				exemplary programs in civics and government education, and economic education,
				located in eligible countries;
										(C)assistance from
				educators and scholars in eligible countries in the development of curricular
				materials on the history, government, and economy of such countries that are
				useful in United States classrooms;
										(D)opportunities to
				provide onsite demonstrations of United States curricula and pedagogy for
				educational leaders in eligible countries; and
										(E)independent
				research and evaluation assistance to determine—
											(i)the effects of
				the cooperative education exchange programs assisted under this section on
				students' development of the knowledge, skills, and traits of character
				essential for the preservation and improvement of constitutional democracy;
				and
											(ii)effective
				participation in, and improvement of, an efficient market economy; and
											(3)assist
				participants from eligible countries and the United States to participate in
				international conferences on civics and government education, and economic
				education, for educational leaders, teacher trainers, scholars in related
				disciplines, and educational policymakers.
									(d)ParticipantsThe
				primary participants in the cooperative education exchange programs assisted
				under this section shall be educational leaders in the areas of civics and
				government education, and economic education, including teachers, curriculum
				and teacher training specialists, scholars in relevant disciplines, and
				educational policymakers, and government and private sector leaders from the
				United States and eligible countries.
								(e)ConsultationThe
				Secretary may award a grant to, or enter into a contract with, the entities
				described in section 2533 to carry out programs assisted under this section
				only if the Secretary of State concurs with the Secretary that such grant, or
				contract, respectively, is consistent with the foreign policy of the United
				States.
								(f)Avoidance of
				duplicationWith the concurrence of the Secretary of State, the
				Secretary shall ensure that—
									(1)the activities
				carried out under the programs assisted under this section are not duplicative
				of other activities conducted in eligible countries; and
									(2)any institutions
				in eligible countries, with which the Center for Civic Education, the National
				Council on Economic Education, or organizations described in section 2533(a)(3)
				may work in conducting such activities, are credible.
									(g)Eligible
				country definedIn this section, the term eligible
				country means a Central European country, an Eastern European country,
				Lithuania, Latvia, Estonia, the independent states of the former Soviet Union
				as defined in section 3 of the FREEDOM Support Act (22 U.S.C. 5801), the
				Republic of Ireland, the province of Northern Ireland in the United Kingdom,
				and any developing country (as such term is defined in section 209(d) of the
				Education for the Deaf Act) if the Secretary, with the concurrence of the
				Secretary of State, determines that such developing country has a democratic
				form of government.
								2536.Authorization
				of appropriationsThere are
				authorized to be appropriated to carry out this subpart $30,000,000 for fiscal
				year 2010 and such sums as may be necessary for each of the 5 succeeding fiscal
				years.
							4National History
				Day
							2541.National
				History Day programs
								(a)In
				generalThe Secretary is authorized to award a grant to, or enter
				into a contract with the National History Day, Inc. to carry out activities
				under subsection (b) to promote the study of history and improve instruction in
				history.
								(b)ActivitiesIn
				carrying out the activities assisted under this section, the National History
				Day, Inc. shall—
									(1)develop a
				framework for hands-on, student-centered learning that guides classroom
				teaching as well as continuous professional development;
									(2)enable students
				to conduct extensive primary and secondary research through libraries,
				archives, museums, oral history interviews, and historic sites;
									(3)provide students
				an opportunity to present their work in original papers, exhibits,
				performances, and documentaries;
									(4)enable students,
				through educational opportunities, training, and mentoring, to develop—
										(A)critical thinking
				and problem-solving skills;
										(B)research and
				reading skills;
										(C)oral and written
				communication and presentation skills; and
										(D)a sense of
				responsibility for and involvement in the democratic process;
										(5)provide students
				with the opportunity to work with and analyze historical documents and other
				primary source material;
									(6)conduct
				competitions at local, State, and national levels where entries are evaluated
				by professional historians and educators; and
									(7)assist teachers
				and schools in meeting State educational standards.
									2542.Authorization
				of appropriationsThere are
				authorized to be appropriated to carry out this subpart such sums as may be
				necessary for fiscal year 2010 and for each of the 5 succeeding fiscal
				years.
							5Close Up
				fellowship program
							2551.Close Up fellowship program
								(a)Program for
				middle school and secondary school students
									(1)Establishment
										(A)General
				authorityIn accordance with this subsection, the Secretary may
				make grants to the Close Up Foundation of Washington, District of Columbia, a
				nonpartisan, nonprofit foundation, for the purpose of assisting the Close Up
				Foundation in carrying out its programs of increasing civic responsibility and
				understanding of the Federal Government among middle school and secondary
				school students.
										(B)Use of
				fundsGrants under this subsection shall be used only to provide
				financial assistance to economically disadvantaged students who participate in
				the programs described in subparagraph (A).
										(C)Name of
				fellowshipsFinancial assistance received by students pursuant to
				this subsection shall be known as Close Up fellowships.
										(2)Applications
										(A)Application
				requiredNo grant under this subsection may be made except upon
				an application at such time, in such manner, and accompanied by such
				information as the Secretary may reasonably require.
										(B)Contents of
				applicationEach application submitted under this paragraph shall
				contain assurances that—
											(i)Close Up
				fellowships provided under this subsection shall be made to economically
				disadvantaged middle school and secondary school students;
											(ii)every effort
				shall be made to ensure the participation of students from rural, small town,
				and urban areas;
											(iii)in awarding the
				fellowships to economically disadvantaged students, special consideration shall
				be given to the participation of those students with special educational needs,
				including students with disabilities, ethnic minority students, and students
				with migrant parents; and
											(iv)the funds
				received under this subsection shall be properly disbursed.
											(b)Program for
				middle school and secondary school teachers
									(1)Establishment
										(A)General
				authorityIn accordance with this subsection, the Secretary may
				make grants to the Close Up Foundation of Washington, District of Columbia, a
				nonpartisan, nonprofit foundation, for the purpose of assisting the Close Up
				Foundation in carrying out its programs of professional development for middle
				school and secondary school teachers and its programs to increase civic
				responsibility and understanding of the Federal Government among the teachers'
				students.
										(B)Use of
				fundsGrants under this subsection shall be used only to provide
				financial assistance to teachers who participate in the programs described in
				subparagraph (A).
										(C)Name of
				fellowshipsFinancial assistance received by teachers pursuant to
				this subsection shall be known as Close Up fellowships.
										(2)Applications
										(A)Application
				requiredNo grant under this subsection may be made except upon
				an application at such time, in such manner, and accompanied by such
				information as the Secretary may reasonably require.
										(B)Contents of
				applicationEach application submitted under this paragraph shall
				contain assurances that—
											(i)Close Up
				fellowships provided under this subsection shall be made only to a teacher who
				has worked with at least 1 student from such teacher's school who participates
				in a program described in subsection (a)(1)(A);
											(ii)no teacher shall
				receive more than 1 such fellowship in any fiscal year; and
											(iii)the funds
				received under this subsection shall be properly disbursed.
											(c)Programs for
				new americans
									(1)Establishment
										(A)General
				authorityIn accordance with this subsection, the Secretary may
				make grants to the Close Up Foundation of Washington, District of Columbia, a
				nonpartisan, nonprofit foundation, for the purpose of assisting the Close Up
				Foundation in carrying out its programs of increasing civic responsibility and
				understanding of the Federal Government among economically disadvantaged middle
				school and secondary school recent immigrant students.
										(B)DefinitionIn
				this subsection, the term recent immigrant student means a student
				who is a member of a family that immigrated to the United States within 5 years
				of the student's participation in such a program.
										(C)Use of
				fundsGrants under this subsection shall be used only to provide
				financial assistance to economically disadvantaged recent immigrant students
				and their teachers who participate in the programs described in subparagraph
				(A).
										(D)Name of
				fellowshipsFinancial assistance received by students and
				teachers pursuant to this subsection shall be known as Close Up Fellowships for
				New Americans.
										(2)Applications
										(A)Application
				requiredNo grant under this subsection may be made except upon
				an application at such time, in such manner, and accompanied by such
				information as the Secretary may reasonably require.
										(B)Contents of
				applicationEach application submitted under this paragraph shall
				contain assurances that—
											(i)Close Up
				Fellowships for New Americans shall be made to economically disadvantaged
				middle school and secondary school recent immigrant students;
											(ii)every effort
				shall be made to ensure the participation of recent immigrant students from
				rural, small town, and urban areas;
											(iii)in awarding the
				fellowships to economically disadvantaged recent immigrant students, special
				consideration shall be given to the participation of those students with
				special educational needs, including students with disabilities, students with
				migrant parents, and ethnic minority students;
											(iv)fully describe
				the activities to be carried out with the proceeds of the grant made under
				paragraph (1); and
											(v)the funds
				received under this subsection shall be properly disbursed.
											(d)Administrative
				provisions
									(1)AccountabilityIn
				consultation with the Secretary, the Close Up Foundation shall devise and
				implement procedures to measure the efficacy of the programs authorized in
				subsections (a), (b), and (c) in attaining objectives that include the
				following:
										(A)Providing young
				people with an increased understanding of the Federal Government.
										(B)Heightening a
				sense of civic responsibility among young people.
										(C)Enhancing the
				skills of educators in teaching young people about civic responsibility, the
				Federal Government, and attaining citizenship competencies.
										(2)General
				rulePayments under this section may be made in installments, in
				advance, or by way of reimbursement, with necessary adjustments on account of
				underpayments or overpayments.
									(3)Audit
				ruleThe Comptroller General of the United States or any of the
				Comptroller General's duly authorized representatives shall have access for the
				purpose of audit and examination to any books, documents, papers, and records
				that are pertinent to any grant under this section.
									(e)Authorization
				of appropriationsThere are authorized to be appropriated to
				carry out this section such sums as may be necessary for fiscal year 2010 and
				for each of the 5 succeeding fiscal
				years.
								.
			102.Standards and
			 assessments in United States history
				(a)Challenging
			 academic standardsSection
			 1111(b)(1)(C) of the Elementary and Secondary Education Act of 1965 (20 U.S.C.
			 6311(b)(1)(C)) is amended by striking and (beginning in the 2005–2006
			 school year) science, and inserting (beginning in the 2005–2006
			 school year) science, and (beginning in the 2011–2012 school year) United
			 States history,.
				(b)Academic
			 assessmentsSection
			 1111(b)(3)(A) of the Elementary and Secondary Education Act of 1965 (20 U.S.C.
			 6311(b)(3)(A)) is amended—
					(1)by striking and science and
			 inserting science, and United States history; and
					(2)by inserting before the period at the end
			 the following: and no State shall be required to meet the requirements
			 of this part relating to United States history assessments until the beginning
			 of the 2012–2013 school year.
					(c)Assessment
			 requirementsSection
			 1111(b)(3)(C)(v) of the Elementary and Secondary Education Act of 1965 (20
			 U.S.C. 6311(b)(3)(C)(v)) is amended by adding at the end the following:
					
						(III)beginning not
				later than school year 2012–2013, measure the proficiency of all students in
				United States history and be administered not less than 1 time during—
							(aa)grades 3 through
				5;
							(bb)grades 6 through
				9; and
							(cc)grades 10
				through
				12;
							.
				103.RepealsThe following provisions of law are
			 repealed:
				(1)Section 1504 of
			 the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6494).
				(2)Subpart 3 of part
			 C of title II of the Elementary and Secondary Education of 1965 (20 U.S.C. 6711
			 et seq.).
				(3)Subpart 4 of part
			 C of title II of the Elementary and Secondary Education Act of 1965 (20 U.S.C.
			 6721 et seq.).
				(4)The American
			 History and Civics Education Act of 2004 (20 U.S.C. 6713 note).
				104.Table of
			 contentsThe table of contents
			 in section 2 of the Elementary and Secondary Education Act of 1965 (20 U.S.C.
			 6301 note) is amended—
				(1)by striking the item related to section
			 1504;
				(2)by striking the
			 items relating to subparts 3 and 4 of part C of title II; and
				(3)by inserting
			 after the items relating to part D of title II the following:
					
						
							PART E—American history and
				civics
							SUBPART 1—Teaching traditional American
				history
							Sec. 2511. Establishment of
				program.
							Sec. 2512. Authorization of
				appropriations.
							SUBPART 2—Presidential and congressional
				history and civics academies
							Sec. 2521. Definitions.
							Sec. 2522. Presidential Academies for
				Teaching of American History and Civics.
							Sec. 2523. Congressional Academies for
				Students of American History and Civics.
							Sec. 2524. Authorization of
				appropriations.
							SUBPART 3—Civic education
							Sec. 2531. Short title.
							Sec. 2532. Purpose.
							Sec. 2533. General authority.
							Sec. 2534. We the People
				Program.
							Sec. 2535. Cooperative civic education and
				economic education exchange programs.
							Sec. 2536. Authorization of
				appropriations.
							SUBPART 4—National History Day
							Sec. 2541. National History Day
				programs.
							Sec. 2542. Authorization of
				appropriations.
							SUBPART 5—Close Up fellowship
				program
							Sec. 2551. Close Up fellowship
				program.
						
						.
				IIAmerican history
			 and civics achievement
			201.Short
			 titleThis title may be cited
			 as the Improving the Teaching and
			 Learning of American History and Civics Act of
			 2009.
			202.FindingsCongress finds that—
				(1)the 2006 National Assessment of Educational
			 Progress assessments in United States history and civics demonstrated high
			 percentages of students scoring below basic even though there were increases in
			 scores, particularly for lower-performing students, compared to previous such
			 assessments;
				(2)in the 2006 National Assessment of
			 Educational Progress assessment in United States history—
					(A)30 percent of students in grade 4 scored
			 below basic, 35 percent of students in grade 8 scored below basic, and 53
			 percent of students in grade 12 scored below basic;
					(B)a 31 point
			 achievement gap exists for students in grade 4 who are from low-income
			 families, as compared to students in grade 4 who are from high-income families,
			 a 32 point achievement gap exists between Black and White students in grade 4,
			 and a 30 point achievement gap exists between White and Hispanic students in
			 grade 4;
					(C)86 percent of students in grade 12 could
			 not explain a reason for United States involvement in the Korean War;
					(D)99 percent of students in grade 8 could not
			 explain how the fall of the Berlin Wall affected United States foreign policy;
			 and
					(E)76 percent of students in grade 4 could not
			 explain why early American pioneers settled on the western frontier;
					(3)in the 2006
			 National Assessment of Educational Progress assessment in the United States
			 civics—
					(A)27 percent of
			 students in grade 4 scored below basic, 30 percent of students in grade 8
			 scored below basic, and 34 percent of students in grade 12 scored below
			 basic;
					(B)a 29 point
			 achievement gap exists for students in grade 4 who are from low-income
			 families, as compared to students in grade 4 who are from high-income families,
			 a 25 point achievement gap exists between Black and White students in grade 4,
			 and a 26 point achievement gap exists between White and Hispanic students in
			 grade 4;
					(C)72 percent of students in grade 8 could not
			 explain the historical purpose of the Declaration of Independence; and
					(D)57 percent of students in grade 12 were
			 unable to describe the meaning of federalism in the United States;
					(4)America’s past encompasses great leaders
			 and great ideas that contribute to our shared heritage and to the principles of
			 freedom, equality, justice, and opportunity for all;
				(5)an appreciation for the defining events in
			 our Nation’s history can be a catalyst for civic involvement; and
				(6)the strength of American democracy and our
			 standing in the world depend on ensuring that our children have a strong
			 understanding of our Nation’s past.
				203.Amendment to the
			 National Assessment of Educational Progress Authorization ActSection 303(b) of the National Assessment of
			 Educational Progress Authorization Act (20 U.S.C. 9622(b)) is amended—
				(1)in paragraph (2)(D), by inserting
			 (with a priority in conducting assessments in history not less
			 frequently than once every 4 years) after subject
			 matter; and
				(2)in paragraph (3)(A)—
					(A)in clause (iii)—
						(i)by inserting except as provided in
			 clause (iv), before may conduct; and
						(ii)by striking and after the
			 semicolon;
						(B)by redesignating clause (iv) as clause (v);
			 and
					(C)by inserting after clause (iii) the
			 following:
						
							(iv)shall conduct trial State academic
				assessments of student achievement in United States history in grades 8 and 12
				in not less than 10 States representing geographically diverse regions of the
				United States and in civics in grades 8 and 12 in not less than 10 States
				representing geographically diverse regions of the United States (with a
				priority given to conducting assessments in United States history);
				and
							.
					204.National Assessment
			 Governing BoardSection
			 302(e)(1) of the National Assessment of Educational Progress Authorization Act
			 (20 U.S.C. 9621(e)(1)) is amended—
				(1)in subparagraph (I), by striking
			 and after the semicolon;
				(2)by redesignating subparagraph (J) as
			 subparagraph (K);
				(3)in the flush matter at the end, by striking
			 subparagraph (J) and inserting subparagraph (K);
			 and
				(4)by inserting after subparagraph (I) the
			 following:
					
						(J)in consultation with the Commissioner for
				Education Statistics, identify and select the States that will participate in
				the trial State academic assessments described in section 303(b)(3)(A)(iv);
				and
						.
				205.Authorization of
			 appropriationsSection 305 of
			 the National Assessment of Educational Progress Authorization Act (20 U.S.C.
			 9624) is amended—
				(1)by redesignating subsection (b) as
			 subsection (c); and
				(2)by inserting after subsection (a) the
			 following:
					
						(b)History and
				civics assessmentsThere are
				authorized to be appropriated—
							(1)$7,000,000 for each of fiscal years 2010
				and 2011 to carry out sections 303(b)(3)(A)(iv) and 302(e)(1), of which not
				more than $500,000 for each fiscal year shall be available to carry out section
				302(e)(1); and
							(2)such sums as may be necessary to carry out
				such sections for each succeeding fiscal
				year.
							.
				206.Conforming
			 amendmentSection 113(a)(1) of
			 the Education Sciences Reform Act of 2002 (20 U.S.C. 9513(a)(1)) is amended by
			 striking section 302(e)(1)(J) and inserting section
			 302(e)(1)(K).
			
